Case 20-40984-JDP        Doc 48    Filed 01/25/21 Entered 01/25/21 16:42:27           Desc Main
                                   Document     Page 1 of 6



Jason R. Naess, ISBN 8407
Assistant United States Trustee
Andrew S. Jorgensen, ISBN 8695
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:                                               Case No. 20-40984-JDP

THE LEED CORPORATION                                 Chapter 11 (Subchapter V)

                         Debtor.


 ACTING UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR
APPLICATION TO APPROVE EMPLOYMENT OF ATTORNEY (AARON J. TOLSON)
                           (Docket no. 9)

         Acting United States Trustee Gregory M. Garvin, through his counsel, (“United States

Trustee”), objects to Debtor’s application to employ Aaron J. Tolson, of Tolson & Wayment,

PLLC for the reasons set forth below.

                                          Background

1.       Debtor filed the underlying voluntary chapter 11 petition on December 31, 2020. (Dkt.

No. 1). Debtor requested a subchapter V small business designation. On the same date, Debtor

also filed the Motion for Application to Approve Employment of Attorney (“Employment

Application” Dkt. No. 9), Disclosure of Compensation of Attorney for Debtor (“Disclosure of

Compensation” Dkt. No. 7), and a supplement to the application including a Fee Agreement

(“Fee Agreement” Dkt. No. 8). The Employment Application also includes an Affidavit in

                                                 1
Case 20-40984-JDP        Doc 48    Filed 01/25/21 Entered 01/25/21 16:42:27             Desc Main
                                   Document     Page 2 of 6



Support of Application to Approve Employment of Attorney (“Tolson Affidavit” Dkt. 9-1).

2.     Previously, Debtor filed a chapter 11 case in April 2010, case number 10-40743-JDP.

This lead to a confirmed chapter 11 plan in October 2012 (Dkt. 681 in the 10-40743-JDP case).

                                         Applicable Law

3.     A chapter 11 debtor may, “with the court’s approval . . .” employ professionals who do

not hold or represent an interest adverse to the bankruptcy estate and are disinterested. 11 U.S.C.

§§ 327(a), 1107. Sections 328, 329 and 330 also require disclosure of the employment

relationship between a debtor and attorneys and require information adequate for oversight of

payment to professionals and use of potential estate funds.

4.     Fed. R. Bankr. P. 2014(a) requires that the applicant make the following disclosures:

       . . . to the best of the applicant’s knowledge, all of the person’s connections with
       the debtor, creditors, any other party in interest, their respective attorneys and
       accountants, the United States trustee, or any person employed in the office of the
       United States trustee. The application shall be accompanied by a verified
       statement of the person to be employed setting forth the person’s connections with
       the debtor, creditors, any other party in interest, their respective attorneys and
       accountants, the United States trustee, or any person employed in the office of the
       United States trustee.

5.     Professionals, including attorneys for debtors, seeking to be employed bear the burden of

demonstrating that they do not hold an adverse interest and are disinterested. See Official

Committee of Unsecured Creditors v. ABC Capital Markets Group (In re Capitol Metals Co.,

Inc.), 228 B.R. 724, 727 (9th Cir. BAP 1998); Interwest Business Equipment, Inc., v. United

States Trustee, 23 F.3d 311, 317-318 (10th Cir. 1994). The Ninth Circuit Court of Appeals has

held that the disclosure requirements of Rule 2014 are to be strictly applied; an applicant must

disclose the precise nature of the fee arrangement; and every connection, no matter how trivial it

may seem, must be disclosed. See Neben & Starrett, Inc. v. Chartwell Financial Corp. (In re

Park-Helena Corp.), 63 F.3d 877, 881-82 (9th Cir. 1995). The Court, the United States Trustee,

                                                 2
Case 20-40984-JDP            Doc 48      Filed 01/25/21 Entered 01/25/21 16:42:27       Desc Main
                                         Document     Page 3 of 6



and other parties in interest are entitled to rely on employment applications and the

accompanying verified statements. See Law Offices of Nicholas A. Franke v. U.S. Trustee (In re

Lewis), 113 F.3d 1040, 1045 (9th Cir. 1997). The fact that connections or conflicts may be

uncovered by the Court or others checking documents in the underlying bankruptcy case or other

pending cases does not excuse failure to make full disclosure. See In re B.E.S. Concrete

Products, Inc., 93 B.R. 228, 236 (Bankr. E.D. Cal. 1988) (“It is not sufficient that information

might be mined from petitions, schedules . . . or other sources.”).

                                     Argument Supporting Objection

6.       As noted above, Debtor filed a previous chapter 11 case in April 2010, 10-40743-JDP. In

the current (2020) case, the Employment Application describes, Mr. Tolson has represented Lon

Montgomery1 in a prior chapter 11 that was “successful.” Dkt. No. 9 at 2, ¶ 2. The Tolson

Affidavit makes a similar statement but describes the prior chapter 11 as “unsuccessful.” Dkt. 9-1

at 2, ¶ 2. This creates unnecessary confusion. Additionally, a review of the proceedings in the

2010 case indicates the Leed Corporation was represented by other attorneys as counsel for

Debtor in Possession. Mr. Tolson apparently represented Lon Montgomery and witness Rebecca

Montgomery at the confirmation hearing and in a motion to quash a subpoena. See Dkt. Nos. 615

and 569 in the 10-40743-JDP case.

7.       The United States Trustee objects to the Employment Application because Mr. Tolson’s

filings do not establish facts necessary to show that his prior work for Debtor’s owner does not

create a conflict of interest. Mr. Tolson’s connections to the Debtor and its president, Lon

Montgomery, are not clear and may even be misleading regarding Mr. Tolson’s role in prior

success for the Leed Corporation. Not only is Counsel’s prior connection to Debtor unclear from



1 President of The Leed Corporation, according to the Petition. Dkt. 1 at 4.
                                                          3
Case 20-40984-JDP        Doc 48    Filed 01/25/21 Entered 01/25/21 16:42:27             Desc Main
                                   Document     Page 4 of 6



the filings, but it is unknown whether there were any amounts still owing to Mr. Tolson from

Lon Montgomery for work prior to filing the 2020 chapter 11 Petition. The scant information

hinders an analysis of Counsel’s disinterestedness and does not satisfy the requirements of LBR

2014.1(a)(2) and Rule 2014(a).

8.     Additionally, the Employment Application cannot be granted because of significant

inconsistencies regarding the arrangement for compensation among the retainer identified in the

Fee Agreement (Dkt. No. 8 at 1, “$10,000” retainer), the Disclosure of Compensation (Dkt. No.

7 at 1, “Flat Fee” of “$15,000”), and the Employment Application (Dkt. No. 9 at 2, “$15,000”

with an hourly rate of $250). Additionally, the Fee Agreement signed on December 4, 2020 does

not indicate that the person signing the agreement was doing so in a specific capacity as a

representative of the Debtor, and that Debtor (rather than the individual) would be obligated

under the fee agreement. See Dkt. 8 at 2 and 10. This does not provide clear information

regarding the “proposed arrangement for compensation” under LBR 2014.1(a)(1).

9.     A provision of the Fee Application provides, “Attorney may withdraw from the Trust

Account such funds as Attorney may determine and at such times as he may determine for the

payment obligations of Client, including obligations owing by Client to Attorney.” Dkt. No. 8 at

1, second ¶. This is inconsistent with the procedure for Court approval of compensation set out in

11 U.S.C. § 330. Other provisions in the Fee Agreement appear to be inapplicable to chapter 11

representation and may conflict with procedures specific to chapter 11 proceedings.

10.    Interested parties should not have to search in other filings. See In re B.E.S. Concrete

Products, Inc., 93 B.R. at 236; In re Lewis, 113 F.3d at 1045. Counsel was duty bound to

disclose clear facts in his Employment Application regarding his connections, potential conflicts

of interest, and the employment agreement. See In re Park-Helena, 63 F.3d at 880, 882 (attorney


                                                4
Case 20-40984-JDP         Doc 48    Filed 01/25/21 Entered 01/25/21 16:42:27             Desc Main
                                    Document     Page 5 of 6



must disclose “[a]ll facts that may be pertinent to a court's determination of whether an attorney

is disinterested or holds an adverse interest to the estate”).

11.     In sum, the Employment Application (including the Disclosure of Compensation and Fee

Agreement), as it is, does not allow the United States Trustee or other interested parties to discern

Counsel’s employment arrangement with Debtor and disinterestedness in compliance with §§

327-330, Rule 2014, and LBR 2014.1.

        For the foregoing reasons, the Employment Application should be denied.

Date: January 25, 2021                          GREGORY M. GARVIN
                                                Acting United States Trustee
                                                Region 18

                                           By: /s/ Andrew S. Jorgensen
                                               ANDREW S. JORGENSEN
                                               Attorney for the Acting United States Trustee
                                               Andrew.jorgensen@usdoj.gov




                                                   5
Case 20-40984-JDP        Doc 48   Filed 01/25/21 Entered 01/25/21 16:42:27             Desc Main
                                  Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 25, 2021, I caused the foregoing document to be
filed with the Court’s CM/ECF system which causes a copy of the foregoing to be served by
electronic means on the parties reflected on the Notice of Electronic Filing.

       David A Coleman on behalf of Creditor c/o David Coleman Western Waste Services, Inc.
       david@crctflaw.com

       Richard Friess on behalf of Creditor Twin Falls Staffing
       friess@thwlaw.com

       Matthew W Grimshaw, subchapter V trustee
       matt@grimshawlawgroup.com, ID22@ecfcbis.com

       Andrew Seth Jorgensen on behalf of U.S. Trustee
       andrew.jorgensen@usdoj.gov

       Jason Ronald Naess on behalf of U.S. Trustee
       Jason.r.naess@usdoj.gov

       Sheila Rae Schwager on behalf of Creditor SSP Strategies, Inc.
       sschwager@hawleytroxell.com, dsorg@hawleytroxell.com

       Steven L Taggart on behalf of Creditor Maynes Taggart PLLC
       staggart@maynestaggart.com,
       rparson@maynestaggart.com;Taggartoffice01@gmail.com

       Aaron J Tolson on behalf of Debtor Leed Corporation (The)
       ajt@aaronjtolsonlaw.com

       US Trustee
       ustp.region18.bs.ecf@usdoj.gov

       All CM/ECF registered participants receiving notice in this case, but not reflected herein


Date: January 25, 2021
                                             /s/ Andrew S. Jorgensen
                                              ANDREW S. JORGENSEN




                                                6
